—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered December 20, 2001, convicting him of course of sexual conduct against a child in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A claim of ineffective assistance of trial counsel requires proof *546of less than meaningful representation, rather than simple disagreement with strategies and tactics (see People v Benevento, 91 NY2d 708, 713 [1998]; People v Flores, 84 NY2d 184, 187 [1994]; People v Baldi, 54 NY2d 137, 146 [1981]). A review of the totality of the circumstances of this case shows that the defendant was provided with meaningful representation. Accordingly, he was not deprived of his constitutional right to the effective assistance of counsel. Florio, J.P., Friedmann, Townes and Cozier, JJ., concur.